Citation Nr: 1624767	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  14-22 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a hearing loss disability, and if so, whether service connection is warranted.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a heart disability.  

4.  Entitlement to service connection for diabetes mellitus, type 2.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for end stage renal disease (kidney disease).  

7.  Entitlement to service connection for hypothyroidism, claimed as secondary to kidney disease.  

8.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities (BUEs).  

9.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities (BLEs).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to June 1975.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO in March 2011.  A transcript of his testimony is associated with the electronic claims file.  

The Veteran subsequently testified at a video conference hearing at the RO in October 2014 before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is also associated with the electronic claims file.  Also present at the hearing was the Veteran's appointed representative from the AMVETS Legal Clinic.  See April 2012 VA Form 21-22a.  Notably, however, the Veteran revoked his power of attorney in February 2015.  See VA Form 21-4138, received in March 2015, and the Veteran's May 2015 statement.  

As noted in greater detail below, a previously issued (and unappealed) rating decision denied the issue of entitlement to service connection for a right ear hearing loss disability; and, the Veteran subsequently abandoned a November 1987 claim of service connection for hearing loss.  As such, the Board cannot address the merits of that claim without first determining whether new and material evidence has been received to reopen the previously denied claim.  Even though the RO does not make a specific determination in this regard, it is apparent that the RO reopened the claim given that the Veteran was afforded a VA examination in conjunction with his claim.  See 38 C.F.R. § 3.159(c)(4)(iii); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003) ("[I]n the absence of new and material evidence, VA is not required to provide assistance to a claimant attempting to reopen a previously disallowed claim, including providing a medical examination or obtaining a medical opinion.").

Regardless of the RO's action, however, the Board must still review the RO's preliminary finding as to whether new and material evidence has been received to reopen the previously denied claim.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  In this case, the Board also reopens the claim, as noted herein below; however, since the RO has already had an opportunity to further develop the record and conduct a de novo review of the reopened claim, based on the evidence in its entirety, a decision by the Board on the merits of the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability at this juncture is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue(s) of service connection for diabetes mellitus, type 2, hypertension, end stage renal disease (kidney disease), hypothyroidism, peripheral neuropathy of the BUEs and peripheral neuropathy of the BLEs are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed August 1982 rating decision, the RO denied entitlement to service connection for a right ear hearing loss disability based on a finding that no hearing loss was noted in service and the in-service diagnosis of otitis media was acute and transitory.  

2.  In November 1987, the Veteran requested to reopen his claim of service connection for hearing loss; however, he did not timely respond to November 1987 RO correspondence notifying him that his claim for hearing loss was duplicative of his 1982 claim which was disallowed, and that he would need to submit new and material evidence to reopen the claim of service connection for hearing loss within one year of the November 1987 correspondence.  

3.  Presuming its credibility, the evidence associated with the record since August 1982 relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of service connection for hearing loss.  

4.  A hearing loss disability was not shown during service or to a compensable degree within the first post-service year, and the Veteran does not have a current hearing loss disability for VA purposes.  

5.  The Veteran has a diagnosis of tinnitus that is, as likely as not, related to in-service noise exposure.  





CONCLUSIONS OF LAW

1.  The August 1982 rating decision denying service connection for a right ear hearing loss disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015).

2.  The Veteran's November 1987 claim to reopen the previously denied claim of service connection for hearing loss was abandoned.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 3.158 (2015).  

3.  New and material evidence has been received sufficient to reopen the claim of service connection for a hearing loss disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  A hearing loss disability was not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

5.  Resolving all doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

By this decision, the claim of service connection for tinnitus is granted, and the previously denied claim of service connection for a bilateral hearing loss disability is reopened; therefore, no discussion of VA's duties to notify and assist is necessary with respect to these claims and any defect in that regard is harmless error.  

With regard to the reopened claim of service connection for bilateral hearing loss, the RO, by correspondence dated in August 2009, notified the Veteran of the information needed to substantiate and complete his claims of service connection.  The letter included notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, VA records, and private treatment records have been obtained and reviewed.  The Veteran's service personnel records have also been obtained, and his hearing testimony has been reviewed.  Records from the Social Security Administration pertaining to a claim for disability benefits were also obtained and reviewed.  The Veteran submitted lay statements at his Board video hearing with a waiver of review by the Agency of Original Jurisdiction (AOJ) in the first instance.  

The Veteran was afforded a VA audiometric examination in March 2012.  The examiner's finding of no current hearing loss disability for VA purposes was based on an authorized audiologic examination conducted by a state-licensed audiologist and included a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  See 38 C.F.R. § § 3.385, 4.85.  The examiner also reviewed the service treatment records, the VA treatment records, and obtained from the Veteran a history of his in-service noise exposure.  This examination is adequate because the examiner discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Regarding the Veteran's October 2014 video hearing, the VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support of his claim and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The appellant has not identified any pertinent evidence that remains outstanding with respect to this claim.  VA's duty to assist is met.

II.  New and Material Evidence

In an unappealed August 1982 rating decision, the RO denied entitlement to service connection for a right ear hearing loss based on findings that no hearing loss noted in service and the in-service otitis media was acute and transitory.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The August 1982 rating decision is final because the Veteran did not file a timely appeal with respect to that decision.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In addition, no evidence that was relevant to the issue was filed with VA during the appeal period, thus, new and material evidence was not submitted so as to vitiate the finality of the decision.  38 C.F.R. § 3.156(b) (2015).

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

After the August 1982 rating decision became final, the first evidence of a request to reopen the claim comes from correspondence received at the RO in November 1987.  In November 1987 correspondence, the Veteran requested to reopen his claim of service connection for hearing loss, noting that his condition had worsened.  In November 1987 correspondence to the Veteran, the RO explained that his current claim of service connection for hearing loss was essentially duplicative of his previously denied 1982 claim, and in order to reopen his claim, he needed to submit new and material evidence.  The letter notified the Veteran that he should submit the new and material evidence as soon as possible, within 30 days, and in any case it must be received at VA within one year from the date of that November 1987 letter; otherwise, benefits, if entitlement is established, may not be paid prior to the date of its receipt.  The Veteran did not respond to that request, thereby abandoning his claim.  

Where evidence requested in connection with an original claim, a claim for increase or to reopen, or, for the purpose of determining continued entitlement, is not furnished within 1 year after the date of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a).  After the expiration of 1 year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, pension, compensation, dependency and indemnity compensation, or monetary allowance under the provisions of 38 U.S.C.A. § Chapter 18 based on such evidence shall commence not earlier than the date of filing the new claim.  Id.  

As noted above, the last final rating decision with regard to the issue of service connection for a right ear hearing loss disability was issued in August 1982.  The relevant evidence of record at the time of the August 1982 rating decision included STRs and the Veteran's statements that he could not hear out of his right ear.  The STRs included treatment for bilateral otitis media in January 1974; however no hearing loss was noted at that time, or at the time of discharge from service.  

Since August 1982 rating decision, additional evidence has been associated with the claims file, including audiometric findings from a March 2012 VA examination and additional statements from the Veteran provided at his DRO hearing in March 2011 and his Board video hearing in October 2014 regarding the onset of hearing loss and tinnitus and his in-service exposure to acoustic trauma.  

Presuming the credibility of this evidence, it is new and material because it suggests that the Veteran may have a current hearing loss disability related to in-service noise exposure.  The evidence was not previously of record and raises a reasonable possibility of substantiating the claim of service connection for a right ear (now claimed as bilateral) hearing loss disability.  As the new evidence addresses the reason for the prior denial, it is material and the claim may be reopened.  

The merits of the reopened claim are addressed in the following Section III.

III.  Service Connection

The Veteran seeks service connection for hearing loss and tinnitus.  The Veteran maintains that his hearing loss and tinnitus had their onset during service.  At his October 2014 video hearing, the Veteran testified that he believed his hearing loss and tinnitus began during his period of service at Fort Ord where he was treated for an ear infection.  He believes that the January 1974 bilateral ear infection (otitis media), combined with subsequent in-service noise exposure at Fort Sill resulted in hearing loss and tinnitus.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2015).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran's service treatment records are negative for reports of, or treatment for, hearing loss or tinnitus.  

Moreover, the audiometric findings from a VA examination in March 2012, show that the Veteran does not have a hearing loss disability for VA purposes.  

Specifically, the audiometric findings in March 2012 revealed pure tone thresholds in decibels as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
5
0
LEFT
15
15
15
10
5

Speech discrimination scores using the Maryland CNC word list revealed 94 percent in the right ear and 96 percent in the left ear.  

Based on the above findings, the Veteran does not have a hearing loss disability for VA purposes.  No auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; and there are not at least three of those frequencies with an auditory threshold of at least 26 decibels.  Likewise, speech recognition scores using the Maryland CNC Test are at least 94 percent in ear.  See 38 C.F.R. § 3.385.  

There are no contradictory findings in the record.  As such, the criteria are not met for finding a currently hearing loss disability for VA purposes in either ear and the claim of service connection for a hearing loss disability must be denied.  

The Veteran also asserts that he has tinnitus which had its onset during service.  The Veteran's statements as to the onset, and presence of, ringing in the ears, are competent because ringing in the ears is the type of disability that does not require medical training or expertise to diagnose; it is a sound that comes through the senses.  

The Veteran reported the onset of tinnitus in service to the March 2012 VA audiology examiner.  The examiner noted the Veteran's reports of in-service acoustic trauma and found that the information on the Veteran's DD Form 214 with regard to the type of the Veteran's service supported the Veteran's claimed exposure to loud artillery noise during service.  The examiner opined that the Veteran's tinnitus was, as likely as not, related to in-service acoustic trauma.  The examiner pointed out that when the tiny hairs of the inner ear become damaged or bent from exposure to loud sounds, tinnitus may result.  

There are no contradictory opinions of record.  

In light of the foregoing, service connection for tinnitus is warranted.  The March 2012 VA examiner found the Veteran's service consistent with noise exposure, and the VA examiner linked the Veteran's tinnitus to the in-service noise exposure.  The Veteran is competent to report that he has tinnitus and he is competent to report the onset of his tinnitus.  Based on these findings, the criteria are met for service connection for tinnitus, and service connection is granted.  

ORDER

New and material evidence having been received, the application to reopen the previously denied claim of service connection for a right ear hearing loss is granted.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is granted.  


REMAND

The Veteran seeks service connection for diabetes mellitus, type 2, hypertension, kidney failure, with associated hypothyroidism, a claimed heart condition, and peripheral neuropathy of the BUEs and the BLEs.  He asserts that these disabilities are secondary to in-service herbicide exposure at Fort Gulik, Fort Clayton, Fort Davis, and Fort Kobbe in the Panama Canal Zone.  

The Veteran has submitted numerous articles, lay statements from other soldiers who served in Panama, and other findings attempting to show that herbicides were used at the bases on which he served in Panama.  However, none of this evidence conclusively establishes that tactical herbicides such as Agent Orange were used in Panama.  The RO requested that JSRRC undertake research to determine whether herbicides were sprayed, tested, transported, and/or stored on the bases at which the Veteran served.  The RO provided a two-month window to search, from February 1975 through April 1975 when the Veteran was attached to Battery B, 22d Field Artillery.  

In a March 2014 response, the JSRRC indicated that the lineage submitted by Battery B, 22d Field Artillery was reviewed as were the United States Army historical records available, and they did not document the spraying, testing, transporting, storage, or usage of Agent Orange at Fort Kobbe, Panama Canal Zone during the period between February and April 1975.  

Notably, however, the Veteran's personnel file appears to show that the Veteran was serving in the Panama Canal Zone as early as May 1974 when he was attached to Company B, 45h Battalion, 10th Infantry at Fort Davis.  Additionally, the Veteran testified at his October 2014 Board video hearing that he was also stationed at Fort Gulick and Fort Clayton, in addition to Fort Kobbe.  Thus, the Board finds that JSRRC's research is not yet complete.  The RO should therefore provide a two month window to JSRRC for time periods when the Veteran was stationed at Fort Gulick, Fort Clayton, and Fort Davis.  According to a June 2014 statement attached to his VA Form 9, substantive appeal to the Board, the Veteran indicated that he was stationed at Fort Gulik for nine months, but was only at Fort Kobbe for three months.

In several statements of record, as well as at his Board hearing, the Veteran has consistently maintained that he used a hand pump and drew chemicals directly out of 55-gallon drums to be used for spraying the foliage around the base.  He reported that each gallon drum was marked with a stripe.  The Veteran also testified at his October 2014 hearing that he filled hand-pump spray guns with the chemicals and sprayed the mosquitos as well as the foliage around the base, without the use of protective gear such as masks, gloves or eyewear.  (See October 2014 Hearing Transcript, pp. 10-13).

In essence, the Veteran has presented testimony that he sprayed chemicals around his base during service in Panama to defoliate as well as kill mosquitos; thus, the question is whether such spraying is linked to his current disabilities, irrespective of whether the actual chemical was Agent Orange.  A medical examination is necessary to determine whether any of the Veteran's currently claimed disabilities are related to the chemicals used in service.  While it is not entirely clear as to the type and strength of chemical used, it does appear that the Veteran may have been exposed to, at the very least, commercial pesticides without protection, and therefore an opinion is necessary to decide the claim.

The applicable laws and regulations provide that if a veteran was exposed to certain herbicides in service, such as Agent Orange, for example, certain enumerated diseases, including diabetes type 2, ischemic heart disease, and early onset peripheral neuropathy, will be presumed to be the result of such exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.  The Veteran has also claimed that his kidney disease with hyperthyroidism, and hypertension are due to in-service herbicide exposure, but those diseases are not on the list of diseases that are subject to the presumption.  Nevertheless, the Veteran is not precluded from establishing service connection based on herbicide exposure on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Before scheduling an examination, clarification from JSRRC is necessary to determine whether the Veteran was exposed to tactical herbicides and/or pesticides in service at Fort Gulik, Fort Clayton, and Fort Davis.  

Also, at the October 2014 hearing, the Veteran referred to two doctors who opined that the Veteran's peripheral neuropathy may be due to Agent Orange exposure; however, as noted above, the chemicals to which the Veteran was exposed during service in the Panama Canal Zone have not yet been identified.  

After all attempts have been made to identify what chemicals the Veteran was exposed to in service, the Veteran should undergo a VA examination to determine whether he has a current diagnosis of diabetes mellitus, type 2 and/or ischemic heart disease.  

Also, the examiner should opine as to whether any of the Veteran's current disabilities including kidney disease, hypertension, peripheral neuropathy of the BUEs and BLEs; and, diabetes mellitus, type 2 (provided a current diagnosis is established) and/or ischemic heart disease (provided a current diagnosis is established) are, as likely as not, related to any disease, injury or other incident of service, including, but not limited to herbicide exposure.  A complete rationale for all opinions is necessary.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record; and, any VA treatment records from 2003 through 2005.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records and associated them with the Veteran's electronic claims file.  

2.  With appropriate authorization from the Veteran, obtain and associate with the electronic claims file copies of all outstanding private treatment records pertinent to the claims remaining on appeal.  

3.  Request through the appropriate channels any additional outstanding personnel records pertaining to the Veteran for the purposes of determining when the Veteran was stationed at Fort Gulik, Fort Clayton, and Fort Davis.  

4.  Then, provide the necessary information to JSRRC, including date ranges during which the Veteran served at Fort Gulik, Fort Clayton, and Fort Davis, and request research as to whether the Veteran's units were in any areas that housed, stored, or sprayed herbicides in and around any of the above named bases.  JSRRC should also attempt to determine whether commercial pesticides were regularly sprayed for mosquito control at any of the above bases.  

5.  Thereafter, schedule the Veteran for a VA examination.  The examiner should first determine whether the Veteran has a current diagnosis of diabetes mellitus, type 2 and/or a diagnosis of ischemic heart disease or other heart disability.  Then, the examiner is asked to opine as to the likely etiology of the Veteran's kidney disease, hypertension, peripheral neuropathy of the BUEs and BLEs; and, if diagnosed, the diabetes mellitus, type 2 and/or any current heart disability.  

The VBMS electronic record must be made available to and be reviewed by the examiner in conjunction with the examination. All tests deemed necessary should be conducted, including but not limited to blood work, x-rays, EMG studies and a CT scan if necessary.

After review of the claims file and examination of the Veteran, the examiner should state whether a diagnosis of diabetes mellitus, type 2 is indicated and whether ischemic heart disease and/or any other heart disability diagnosis is indicated.  

Then, the examiner should opine as to whether the Veteran's kidney disease (and any residuals therefrom), peripheral neuropathy of the BUEs and BLEs, hypertension, diabetes mellitus, type 2 (if indicated) and/or a heart disability (if indicated) more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of the Veteran's service, to include exposure to chemicals in service.  In this regard, the examiner is asked to consider the Veteran's statements that he sprayed some sort of pesticide and/or defoliant throughout his bases in Panama and believes that there was Agent Orange present on his bases in Panama.  In this regard, even if the spraying of Agent Orange in the Panama Canal Zone cannot be verified through official records, please provide the requested opinions based on the Veteran's credible statements that he sprayed some sort of pesticide to control mosquitos and defoliate.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

6.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for diabetes mellitus, type 2, hypertension, end stage renal disease (kidney disease), hypothyroidism, peripheral neuropathy of the BUEs and peripheral neuropathy of the BLEs.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


